McCulloch, C. J. The petitioner, Ben Dame, was, by the verdict of the coroner’s jury in Randolph County, committed to jail on the charge of unlawful homicide, and he presented a petition to the county judge of that county for a writ of habeas corpus for the purpose of inquiring into his right to bail. On the return of the writ the county judge heard the evidence, and made an order denying bail. The petitioner now comes to this court with a petition for certiorari to bring up for review the proceedings before the cotmty judge, and he is met at the outset by the contention of the Attorney General that the writ- will not run from this court to the county court, or the judge thereof, and that this court has no jurisdiction to review the action of the county judge or the county court except through a decision of the circuit court. We are of the opinion that the contention of the Attorney G-eneral is correct, and that this court has no jurisdiction in the matter as it now stands. The jurisdiction of this court, except in the single matter mentioned in the Constitution as to quo warranto proceedings, is limited to appellate and supervisory jurisdiction over the inferior courts of law and equity, meaning, of course, the circuit and chancery courts. Art. 7, § 4, Constitution of 1874. The Constitution expressly vests in the circuit courts of the State “a superintending control and appellate jurisdiction over county, probate, court of common pleas and corporation courts and justices of the peace, and shall have power to issue, hear and determine all the necessary writs to carry into effect their general and specific powers.” Art 7, § 14. Other sections of the Constitution expressly confer the right of appeal to the circuit court from all such inferior courts. Art. 7, §§ 33-35. In construing these various provisions of the Constitution we have decided that this court has no power to supervise or control the action of courts inferior to the circuit court except by reaching- back through the decisions of that court. Featherstone v. Folbre, 75 Ark. 510, Jones v. Coffin, 96 Ark. 332. In Featherstone v. Folbre, supra, it was said: “Under our judicial system, appeals from all tribunals inferior to the circuit courts go to the circuit courts, and from the circuit courts to this court. This court has no original jurisdiction to control or supervise any proceedings of the probate court. That all belongs to the circuit court as matters; of original jurisdiction, and to this court by appellate and supervisory jurisdiction over the circuit courts. This court supervises and controls all courts inferior to the circuit courts only through the latter courts. In no other way can the harmony of our judicial system, as at present constituted, be - preserved. Construing the two sections of the Oonstitution as above quoted, our conclusion is that the framers of the Constitution of 1874 did not intend to confer upon the Supreme Court concurrent jurisdiction with the circuit courts to issue . writs of mandamus, etc., in aid of the appellate and supervisory jurisdiction of the circuit courts over inferior courts, but only in aid of its own appellate and supervisory jurisdiction, and its supervisory jurisdiction over the probate courts comes, not originally, but by way of appeal and supervision, through the circuit courts.” The Constitution provides (art. 7, § 37) that a county judge “shall have power, in the absence of the circuit judge from the county, to issue, hear and determine writs of habeas corpus, under such regulations and restrictions as shall be provided by law,” and it is contended by counsel for petitioner that this provision of the Constitution-raises the county court to a place of equal dignity with the .circuit court, with concurrent jurisdiction in issuing and hearing writs of habeas corpus, and brings it within the range of the appellate and supervisory control of this court. That contention is unsound, for the provision of the Constitution with reference to jurisdiction of • a county judge to issue and hear writs of' habeas corpus does not change the status or grade of the county court or of the county judge, when acting judicially, nor does it exempt it from the supervisory control of the circuit court. This provision is put into the Constitution as an additional protection to the citizens’ right of liberty, but it fits into the Constitution as a part of the harmonious whole and is subject to the other provisions of the Constitution with reference to supervisory control of the various courts. It is argued with special earnestness that the provision in § 37, art. 7, of the Constitution, conferring power on county judges to issue orders for injunctions and other provisional writs in the absence of circuit judges, subject to review in vacation by the -circuit judge, demonstrates that the framers of the Constitution did not intend to confer authority on circuit courts to review the orders of county judges in issuing, hearing and determining writs of habeas corpus. The obvious purpose was to authorize superior judges to review in vacation the orders of county judges granting injunctions or other provisional writs, so that such orders should not necessarily remain in force until the superior court should convene to review them in term time. The provision has no reference to writs of habeas corpus and does not affect the general authority of a circuit court to exercise superintending control over inferior courts. The authority of the county judges to issue and hear writs of habeas corpus is conferred upon them as a part of their duties as the presiding judge of the court, and the hearing is a judicial act subject to review under the superintending control of the circuit courts. It is true, as urged by counsel, that courts of equal power and dignity have no power to review or control the decisions of each other, but it does not follow from that axiom that, merely because concurrent jurisdiction is conferred upon two courts, one is divested of jurisdiction to review the decisions of the other. That depends upon the Constitution, which confers the jurisdiction. As an illustration, attention may be called to the fact that our Constitution confers concurrent jurisdiction in certain civil and criminal matters upon justices of the peace and circuit courts, yet the superintending control of the circuit court over justices of the peace is expressly granted. So it is with the jurisdiction of the county judg’e in the matter of habeas corpus, and, as before stated, the fact that the county court, or county judge in vacation, has jurisdiction in such matters does not exempt the exercise of that jurisdiction from the superintending control of the circuit court. The jurisdiction of each of the courts in our system is a matter of constitutional control, as each derives its several powers from the Constitution, or, at least, is controlled by constitutional limitation. The writ of habeas corpus, with all of its ancient sacredness, does not rise above other constitutional provisions regulating the exercise of judicial power. It merely fits into our judicial system, along with other provisions. .The reasoning of Mr. Justice Scott, in his dissenting opinion in the case of Ex parte Hunt, 10 Ark. 288, which was adopted in the later case of Carnall v. Crawford County, 11 Ark. 604, and other cases since that date, is applicable. It is further contended that, even if the circuit court has appellate and supervisory control over the decisions of the county court or county judge in matters of habeas corpus, such control must be. exercised by the circuit court, and not by the judge in vacation, and that, as there may be delay in waiting for the circuit court to convene so that the jurisdiction can be exercised, this presents a situation which compels the exercise of superintending control by this court. This 'Contention is not ’ sound, for the reason that the jurisdiction of this court cannot be affected, one way or the other, by the necessary delay in the exercise of the supervisory control by the circuit court of inferior courts and tribunals. The jurisdiction of the county court over habeas corpus is conferred, as we have already said, for the convenience and benefit of persons who are being deprived of their liberty, but, when that jurisdiction is invoked by a person, he must abide by the established provisions with reference to supervisory control over that court. He invokes the exercise of the jurisdiction with its limitations, and the fact that there may be possible delay in the exercise of supervisory control by the circuit court does not enlarge the power of this court. The same argument was made in Featherstone v. Folbre, supra, and was rejected by this court as unsound. This court has decided in several cases that a hearing on habeas corpus before a judge is the exercise of judicial power, which may be reviewed on certiorari (Ex parte Jackson, 45 Ark. 158; State v. Neel, 48 Ark. 283; State v. Williams, 97 Ark. 243), but in none of those decisions is it intimated that this court can exercise a superintending control directly over the proceedings of courts inferior to the circuit court. The effect of the decisions in those cases is merely that the absence of the right of appeal, on account of the fact that the judicial power is exercised in vacation, does not prevent the exercise of superintending control on certiorari, which is thus made, ex necessitate, a substitute for appeal, but this does not work any change in the constitutional jurisdiction of the court in the exercise of such supervision. Those decisions, giving full effect to them, still leave the jurisdiction of .this court limited to the control and super vision of . chancery and circuit courts. It follows that the petition for certiorari should' be denied, and it is so ordered.